PER CURIAM:
Craig O. Copley petitions for writ of mandamus seeking conditional release or discharge from his civil commitment. However, Copley’s appeal of the district court’s order revoking his conditional release is currently pending on appeal. Mandamus may not be used as a substitute for appeal, see In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979), and Copley may raise all claims of error in his pending case. Accordingly, although we grant leave to proceed in forma pauperis, we deny Copley’s petition. We dispense with oral argument, because the facts and legal contentions are adequately presented *919in the materials before the court and argument would not aid the decisional process.

PETITION DENIED